              Case 2:21-cv-00262-MJP Document 6-1 Filed 03/08/21 Page 1 of 2




 1

 2

 3

 4

 5                                                                   The Honorable Marsha J. Pechman

 6
                               UNITED STATES DISTRICT COURT
 7                       FOR THE WESTERN DISTRICT OF WASHINGTON
 8 BARBARA KNAPKE, individually and on                   Case No. 2:21-cv-00262-MJP
   behalf of all others similarly situated,
 9                                                       [PROPOSED] ORDER GRANTING
                                            Plaintiff,   AGREED MOTION FOR EXTENS ION
10                 vs.                                   OF TIME FOR DEFENDANT
                                                         PEOPLECONNECT, INC. TO ANSWER
11 PEOPLECONNECT, INC., a Delaware                       OR OTHERWISE PLEAD
   Corporation,
12                                                       NOTE ON MOTION CALENDAR:
                               Defendant.                MARCH 8, 2021
13

14

15          Before the Court is Agreed Motion For Extension Of Time For Defendant

16 PeopleConnect, Inc. To Answer Or Otherwise Plead (“Motion”). The Court, being duly advised,

17 and finding good cause to grant the Motion, hereby ORDERS the Motion is granted and

18 Defendant PeopleConnect, Inc. has until May 3, 2021 to answer or otherwise plead.

19

20

21 IT IS SO ORDERED.
    Dated this day   of                      , 2021
22

23
                                                                 The Honorable Marsha J. Pechman
24
     //
25
     //
26
     //
27

28 [PROPOSED] ORDER GRANTING AGREED MOTION                                JENNER & BLOCK LLP
     FOR EXTENSION OF TIME FOR DEFENDANT TO                               633 WEST 5TH STREET
     ANSWER OR OTHERWISE PLEAD - 1                                       LOS ANGELES, CA 90071
     2:21-cv-00262-MJP                                       TELEPHONE: 213 239-5100 FACSIMILE: 213 239-5199
            Case 2:21-cv-00262-MJP Document 6-1 Filed 03/08/21 Page 2 of 2



 1 Presented by:

 2 Defendant PeopleConnect, Inc.

 3
   /s/ Brent Caslin
 4
   Brent Caslin, Washington State Bar No. 36145
 5 JENNER & BthLOCK LLP
   633 West 5 Street, Suite 3600
 6 Los Angeles, California 90071-2054
   Telephone: 213 239-5100
 7 Facsimile: 213 239-5199
   bcaslin@jenner.com
 8

 9
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25
26

27

28 [PROPOSED] ORDER GRANTING AGREED MOTION                     JENNER & BLOCK LLP
     FOR EXTENSION OF TIME FOR DEFENDANT TO                    633 WEST 5TH STREET
     ANSWER OR OTHERWISE PLEAD - 2                            LOS ANGELES, CA 90071
     2:21-cv-00262-MJP                            TELEPHONE: 213 239-5100 FACSIMILE: 213 239-5199
